DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 9 and 11 is/are objected to because of the following informalities:
(a) in claim 9, “one or more target components of the electrical supply system” on the last two lines should probably be deleted; and
(b) in claim 11, “the plurality of infrared sensors” on line 8 should probably be --said one or more temperature sensors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 3, 13, and 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
determining  the one or more actions to provide the alert to the external device” recited in claim 3 does not appear to further limit or include the newly added limitation “complete one or more actions to provide an alert to an external device” recited in claim 1.
The newly added limitation “determining the one or more actions to provide the alert to the external device” recited in claim 13 does not appear to further limit or include the newly added limitation “complete one or more actions to provide an alert to an external device” recited in claim 11.
The newly added limitation “determining the one or more actions to provide the alert to the external device” recited in claim 20 does not appear to further limit or include the newly added limitation “completing, by the computing device,  one or more actions to provide an alert to an external device” recited in claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 7-9, 11-14, and 16-20 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Freer et al. (US 2017/0089763).
	In regard to claim 1, Freer et al. disclose a metering system comprising:  a plurality of infrared sensors each coupled to a feed unit of an electrical supply system (e.g., see “… electrical panel 200 can be connected to a main power source (e.g., input connection) … each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be monitored) based at least in part on the temperature at each of the corresponding plurality of points …” in 
    PNG
    media_image1.png
    1462
    1793
    media_image1.png
    Greyscale
 and paragraphs 30 and 40) so as to detect an amount of thermal energy emitted from terminal lugs for landing feed wires within the feed unit (e.g., see “… as illustrated in FIG. 6, with respect to the electrical panel 200, if a circuit breaker 600 has a loose connection 601, there can be a point of increased resistance that can cause increased or excessive heating over time …” in Fig. 6 and paragraph 42), and generate and continuously transmit temperature data representative of the amount of thermal energy (e.g., see “… continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in Fig. 6 and paragraph 42); and a central computing device communicatively coupled to the plurality of infrared sensors (e.g., see “… each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be monitored) based at least in part on the temperature at each of the corresponding plurality of points …” in Fig. 6 and paragraph 40), the central computing device comprising:
e.g., “… controller 300 can include any one or more of a microcontroller, programmable logic controller (PLC), discrete controller, circuit, computer, or other controller …” in paragraph 48); and
(b) one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to perform at least the following:  receive the temperature data generated and continuously transmitted by the plurality of infrared sensors; determine, based on the temperature data, that one or more of the terminal lugs are loose; and complete one or more actions to provide an alert to an external device and/or complete an action to decrease a temperature within the feed unit (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be performed … controller 300 can be configured to perform additional manipulation or calculations with any information obtained with the one or more infrared sensors 115 of the plurality of infrared sensors 110. For example, the controller 300 can store (e.g., save) data and information, … provide status alerts or warnings, disable or adjust an operation of one or more of the plurality of electrical components 230 … controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold. As illustrated, a user interacting with the user interface 900 would visually see that circuit breaker 901 (corresponding to "15 Lights #1") requires attention (e.g. repair, replacement, or other maintenance) …” in paragraphs 42, 47, and 49).
2 which is dependent on claim 1, Freer et al. also disclose that the machine-readable instructions further cause the one or more processors to:  compare the temperature data to a particular temperature threshold; and in response to determining that the temperature data does not exceed the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49), continue to receive the temperature data generated and continuously transmitted by the plurality infrared sensors (e.g., “… continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in paragraph 42).
	In regard to claim 3 which is dependent on claim 2 in so far as understood, Freer et al. also disclose that the machine-readable instructions that cause the one or more processors to determine that one or more of the terminal lugs are loose further cause the one or more processors to:  in response to determining that the temperature data exceeds the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49), determining the one or more actions to provide the alert to the external device and/or complete the action to decrease the temperature within the feed unit (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate ” in paragraphs 42, 47, and 49).
	In regard to claim 4 which is dependent on claim 1, Freer et al. also disclose that the one or more actions to provide the alert to the external device and/or complete the action to decrease a temperature within the feed unit includes at least one of directing a corrective action, directing operation of various components within the electrical supply system, indicating a particular location of the feed unit where a temperature anomaly is sensed within a user interface, and providing instructions to a user to correct the temperature anomaly (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be performed … controller 300 can be configured to perform additional manipulation or calculations with any information obtained with the one or more infrared sensors 115 of the plurality of infrared sensors 110. For example, the controller 300 can store (e.g., save) data and information, … provide status alerts or warnings, disable or adjust an operation of one or more of the plurality of electrical components 230 … controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic ” in paragraphs 42, 47, and 49).
	In regard to claim 5 which is dependent on claim 1, Freer et al. also disclose one or more current sensors communicatively coupled to the central computing device, wherein the one or more current sensors are positioned to detect an amount of current passing through the feed wires (e.g., “… additional sensor 150 (e.g. a temperature, a current, or other data point), the thermal monitoring system 100 can be configured to report or analyze the data to predict or diagnose a status or problem of the electrical panel. The thermal monitoring system 100, including the one or more additional sensors 150, can therefore provide a full diagnostic assessment of the electrical panel 200 including the plurality of electrical components 230. Thus, a specific issue (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance) can not only be detected but can be differentiated from other specific issues (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance). Thus, unsafe or unreliable conditions within the electrical panel 200 can be identified and addressed based at least in part on the particular specific issue or issues that are detected …” in paragraphs 35 and 36).
	In regard to claim 7 which is dependent on claim 1, Freer et al. also disclose a monitor communicatively coupled to the one or more processors (e.g., “… controller 300 can be configured to display the thermal image on a monitor 400 or other communication interface (e.g., computer, tablet, cellular phone, or any other electronic or visual display or screen) …” in paragraph 33), wherein the plurality of infrared sensors comprise one or more infrared cameras e.g., “… each infrared sensor 115 of the plurality of infrared sensors 110 arranged in an array 105 can have approximately 5x4 pixel resolution dedicated to each electrical component 225 (e.g., circuit breaker) …” in paragraph 39).
	In regard to claim 8 which is dependent on claim 7, Freer et al. also disclose that the machine-readable instructions further cause the one or more processors to:  receive image data generated by the one or more infrared cameras; and display one or more thermal images representative of the terminal lugs, the feed wires, and/or an environment surrounding the terminal lugs and/or the feed wires upon the monitor, wherein the one or more thermal images are based on the image data (e.g., see “… visual representation 710 of the area to be monitored 215 (e.g., the entire area 220 to be monitored) includes a photograph 805 (schematically illustrated in FIG. 8) of the plurality of electrical components 230, including the electrical component 225. The controller 300 is configured to create a realistic composite thermal map 800 by digitally overlaying the thermal image 705 onto the photograph 805 …” in Fig. 6, Fig. 8, and paragraph 44).
	In regard to claim 9 which is dependent on claim 1, Freer et al. also disclose one or more temperature sensors communicatively coupled to the central computing device, wherein the one or more temperature sensors are positioned to detect the amount of thermal energy emitted from the one or more target components of the electrical supply system terminal lugs (e.g., “… additional sensor 150 (e.g. a temperature, a current, or other data point), the thermal monitoring system 100 can be configured to report or analyze the data to predict or diagnose a status or problem of the electrical panel. The thermal monitoring system 100, including the one or more additional sensors 150, can therefore provide a full diagnostic assessment of the electrical panel 200 including the plurality of electrical components 230. Thus, a specific issue (e.g. over-current, excessive ” in paragraphs 35 and 36).
	In regard to claim 11, Freer et al. disclose a metering system comprising:  one or more temperature sensors each coupled to a feed unit of an electrical supply system (e.g., see “… electrical panel 200 can be connected to a main power source (e.g., input connection) … each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be monitored) based at least in part on the temperature at each of the corresponding plurality of points …” in Fig. 6 and paragraphs 30 and 40) so as to detect an amount of thermal energy emitted from terminal lugs for landing feed wires within the feed unit (e.g., see “… as illustrated in FIG. 6, with respect to the electrical panel 200, if a circuit breaker 600 has a loose connection 601, there can be a point of increased resistance that can cause increased or excessive heating over time …” in Fig. 6 and paragraph 42), and generate and transmit temperature data representative of the amount of thermal energy (e.g., see “… continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in Fig. 6 and paragraph 42); and a central computing device communicatively coupled to said one or more temperature sensors (e.g., see “… each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be ” in Fig. 6 and paragraph 40), the central computing device comprising:
(a) one or more processors (e.g., “… controller 300 can include any one or more of a microcontroller, programmable logic controller (PLC), discrete controller, circuit, computer, or other controller …” in paragraph 48); and
(b) one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to perform at least the following:  receive the temperature data generated and continuously transmitted by the one or more temperature sensors; determine, based on the temperature data, that one or more of the terminal lugs are loose; and complete one or more actions to provide an alert to an external device and/or complete an action to decrease a temperature within the feed unit (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be performed … controller 300 can be configured to perform additional manipulation or calculations with any information obtained with the one or more infrared sensors 115 of the plurality of infrared sensors 110. For example, the controller 300 can store (e.g., save) data and information, … provide status alerts or warnings, disable or adjust an operation of one or more of the plurality of electrical components 230 … controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold. As illustrated, a user interacting with the user interface 900 would visually see that circuit breaker 901 (corresponding to "15 Lights ” in paragraphs 42, 47, and 49).
	In regard to claim 12 which is dependent on claim 11, Freer et al. also disclose that the machine-readable instructions further cause the one or more processors to:  compare the temperature data to a particular temperature threshold; and in response to determining that the temperature data does not exceed the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49), continue to receive the temperature data generated and continuously transmitted by the one or more temperature sensors (e.g., “… continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in paragraph 42).
	In regard to claim 13 which is dependent on claim 12 in so far as understood, Freer et al. also disclose that the machine-readable instructions that cause the one or more processors to determine that one or more of the terminal lugs are loose further cause the one or more processors to:  in response to determining that the temperature data exceeds the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49), determining the one or more actions to provide the alert to the external device and/or complete the action to decrease the temperature within the feed unit (e.g., “… If the ” in paragraphs 42, 47, and 49).
	In regard to claim 14 which is dependent on claim 11, Freer et al. also disclose one or more current sensors communicatively coupled to the central computing device, wherein the one or more current sensors are positioned to detect an amount of current passing through the feed wires (e.g., “… additional sensor 150 (e.g. a temperature, a current, or other data point), the thermal monitoring system 100 can be configured to report or analyze the data to predict or diagnose a status or problem of the electrical panel. The thermal monitoring system 100, including the one or more additional sensors 150, can therefore provide a full diagnostic assessment of the electrical panel 200 including the plurality of electrical components 230. Thus, a specific issue (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance) can not only be detected but can be differentiated from other specific issues (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance). Thus, unsafe or unreliable conditions within the electrical panel 200 can be identified and addressed based ” in paragraphs 35 and 36).
	In regard to claim 16 which is dependent on claim 11, Freer et al. also disclose a plurality of infrared sensors communicatively coupled to the one or more processors, wherein the plurality of infrared sensors are positioned to detect the amount of thermal energy emitted from the terminal lugs (e.g., see “… electrical panel 200 can be connected to a main power source (e.g., input connection) … each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be monitored) based at least in part on the temperature at each of the corresponding plurality of points …” in Fig. 6 and paragraphs 30 and 40).
	In regard to claim 17 which is dependent on claim 16, Freer et al. also disclose a monitor communicatively coupled to the one or more processors (e.g., “… controller 300 can be configured to display the thermal image on a monitor 400 or other communication interface (e.g., computer, tablet, cellular phone, or any other electronic or visual display or screen) …” in paragraph 33), wherein the plurality of infrared sensors comprise one or more infrared cameras (e.g., “… each infrared sensor 115 of the plurality of infrared sensors 110 arranged in an array 105 can have approximately 5x4 pixel resolution dedicated to each electrical component 225 (e.g., circuit breaker) …” in paragraph 39).
	In regard to claim 18, Freer et al. disclose a method comprising:
(a) continuously receiving temperature data generated by a plurality of infrared sensors by a computing device, the temperature data generated by the plurality of e.g., see “… electrical panel 200 can be connected to a main power source (e.g., input connection) … each infrared sensor 115 of the plurality of infrared sensors 110 is configured to determine a temperature (e.g., an absolute temperature or a relative temperature) at each of the corresponding plurality of points. The controller 300 is configured to create a thermal map (shown in FIGS. 5-8) of the area to be monitored 215 (e.g. the entire area 220 to be monitored) based at least in part on the temperature at each of the corresponding plurality of points … as illustrated in FIG. 6, with respect to the electrical panel 200, if a circuit breaker 600 has a loose connection 601, there can be a point of increased resistance that can cause increased or excessive heating over time … continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in Fig. 6 and paragraphs 30, 40, and 42);
(b) determining, based on the temperature data, that one or more of the terminal lugs are loose (e.g., see “… as illustrated in FIG. 6, with respect to the electrical panel 200, if a circuit breaker 600 has a loose connection 601, there can be a point of increased resistance that can cause increased or excessive heating over time … If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be performed …” in Fig. 6 and paragraph 42); and
(c) completing, by the computing device, one or more actions to provide an alert to an external device and/or complete an action to decrease a temperature within the feed unit (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be ” in paragraphs 42, 47, and 49).
	In regard to claim 19 which is dependent on claim 18, Freer et al. also disclose comparing the temperature data to a particular temperature threshold; and in response to determining that the temperature data does not exceed the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49), continuing to receive the temperature data generated and continuously transmitted by the plurality infrared sensors (e.g., “… continuously monitoring the plurality of electrical components 230 within the electrical panel 200 …” in paragraph 42).
	In regard to claim 20 which is dependent on claim 18 in so far as understood, Freer et al. also disclose that determining that one or more of the terminal lugs are loose comprises:  in response to determining that the temperature data exceeds the particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the ” in paragraph 49), determining the one or more actions to provide the alert to the external device and/or complete the action to decrease the temperature within the feed unit (e.g., “… If the disproportionate temperature or heat of the faulty circuit breaker 600, wire 605, or connection 601 can be detected, the faulty circuit breaker 600, wire 605, or connection 601 can be identified and appropriate correction (e.g., maintenance, repair, or replacement) can be performed … controller 300 can be configured to perform additional manipulation or calculations with any information obtained with the one or more infrared sensors 115 of the plurality of infrared sensors 110. For example, the controller 300 can store (e.g., save) data and information, … provide status alerts or warnings, disable or adjust an operation of one or more of the plurality of electrical components 230 … controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold. As illustrated, a user interacting with the user interface 900 would visually see that circuit breaker 901 (corresponding to "15 Lights #1") requires attention (e.g. repair, replacement, or other maintenance) …” in paragraphs 42, 47, and 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al. (US 2017/0089763) in view of Elms et al. (US 2014/0177118).
	In regard to claim 6 which is dependent on claim 5, Freer et al. also disclose that the machine-readable instructions further cause the one or more processors to:  determine the amount of current passing through the feed wires based on current data collected by the one or more current sensors (e.g., “… additional sensor 150 (e.g. a temperature, a current, or other data point), the thermal monitoring system 100 can be configured to report or analyze the data to predict or diagnose a status or problem of the electrical panel. The thermal monitoring system 100, including the one or more additional sensors 150, can therefore provide a full diagnostic assessment of the electrical panel 200 including the plurality of electrical components 230. Thus, a specific issue (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance) can not only be detected but can be differentiated from other specific issues (e.g. over-current, excessive ambient temperature, a loose connection, a corroded or poor connection, and high resistance). Thus, unsafe or unreliable conditions within the electrical panel 200 can be identified and addressed based at least in part on the particular specific issue or issues that are detected …” in paragraphs 35 and 36); and compare the temperature data to a particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49).  The system of Freer et al. lacks an explicit description that the particular temperature threshold is based on the amount of current passing through the feed wires and a rated current determined for the feed wires.  However, temperature thresholds are well known in the art (e.g., see “… UL 489 is a molded case circuit breaker standard that controls tripping characteristics … adjust a thermal trip level by Y is adjusted as a function of averaged current, I (% rated) … allows the performance of a fixed physical design to be adapted in software to meet UL 489 …” in paragraphs 7, 16, 31, 41, and 57 of Elms et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional temperature threshold (e.g., “function of averaged current, I (% rated)” in order to “meet UL 489”) for the temperature threshold of Freer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional temperature threshold (e.g., a particular temperature threshold is a function of the current expressed as percentage of a feed wire’s rated current) as the temperature threshold of Freer et al.
	In regard to claim 15 which is dependent on claim 14, Freer et al. also disclose that the machine-readable instructions further cause the one or more processors to: determine the amount of current passing through the feed wires based on current data collected by the one or more current sensors (e.g., “… additional sensor 150 (e.g. a temperature, a current, or other data point), the thermal monitoring system 100 can be configured to report or analyze the data to predict or diagnose a status or problem of the electrical panel. The thermal ” in paragraphs 35 and 36); and compare the temperature data to a particular temperature threshold (e.g., “… controller 300 can display the thermal image (e.g., the composite thermal map 700 or the realistic composite thermal map 800) on a user interface 900 (e.g., an active, passive, or interactive userface) having a representation of the one or more electrical components identified as exceed a temperature threshold …” in paragraph 49).  The system of Freer et al. lacks an explicit description that the particular temperature threshold is based on the amount of current passing through the feed wires and a rated current determined for the feed wires.  However, temperature thresholds are well known in the art (e.g., see “… UL 489 is a molded case circuit breaker standard that controls tripping characteristics … adjust a thermal trip level by a function executed by a processor … trip routine 40 of the µP 6 is shown in FIG. 2 and provides a thermal overload predictive function. At 44, the load current (current sense), the shunt conductor (e.g., a shunt wire) temperature (temperature sense), and the ambient temperature are read … unadjusted "Trip Value"=VY is adjusted as a function of averaged current, I (% rated) … allows the performance of a fixed physical design to be adapted in software to meet UL 489 …” in paragraphs 7, 16, 31, 41, and 57 of Elms et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional temperature threshold (e.g., “function of averaged current, I (% rated)” in order to “meet UL 489”) for the temperature threshold of Freer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional temperature threshold (e.g., a particular temperature threshold is a function of the current expressed as percentage of a feed wire’s rated current) as the temperature threshold of Freer et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884